 Case 3:21-cv-00278-B-BH Document 29 Filed 03/10/21                  Page 1 of 1 PageID 586



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

STUDIO 6,                                       )
                                                )
               Plaintiff,                       )
vs.                                             )    No. 3:21-CV-0278-B (BH)
                                                )
JOSEPH DINGLER,                                 )
          Defendant.                            )    Referred to U.S. Magistrate Judge

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. Accordingly, by separate judgment, this action will be sua sponte

REMANDED to the County Court at Law No. 1 of Dallas County, Texas.

       SIGNED this 10th day of March, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
